 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                               Case No. 2:14-cr-00328-KJD-NJK
 8                                              Plaintiff,                      ORDER
 9           v.
10   ANTHONY NAVARRO,
11                                           Defendant.
12
13          Presently before the Court are Defendant’s Motion to Proceed In Forma Pauperis on

14   Appeal (#315), Motion for Transcripts at Government’s Expense (#316), and Motion to Request

15   Transcripts Pursuant to FRAP 10 (#317).

16          However, upon consideration, the materials filed in support of his motion to proceed in

17   forma pauperis: (1) do not comply with the requirements of Federal Rule of Appellate Procedure

18   24(a)(1) “Rule 24” or the requirements of 28 U.S.C. § 1915; and (2) fail to show that his appeal

19   is not frivolous pursuant to 28 U.S.C. § 1915(a)(3).

20          First, Rule 24(a)(1)(A) requires Defendant to file in the district court an affidavit that

21   shows in detail, as prescribed by Form 4, the party’s inability to pay or to give security for fees

22   and costs. Defendant failed to file an affidavit with the specificity required in Form 4. Therefore,

23   the Court is unable to determine whether Defendant is now indigent and unable to pay fees.

24   Thus, the Court denies Defendant’s motions.

25          Second, in compliance with Rule 24, Defendant’s affidavit states that he wishes to raise

26   issues of ineffective assistance on appeal. This is consistent with his plea agreement in which he

27   waived all of his appellate rights except non-waivable claims of ineffective assistance of counsel.

28   See Plea Agreement, Doc. No. 291, p. 11, l. 1-12. However, as a general rule, the court of
 1   appeals does not review ineffective assistance of counsel claims on direct appeal. See United
 2   States v. Jeronimo, 398 F.3d 1149, 1155 (9th Cir. 2005). Therefore, the Court finds that the
 3   appeal is frivolous and not taken in good faith. 28 U.S.C. § 1915(a)(3).
 4          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motions (#315/316/317) are
 5   DENIED.
 6   Dated this 16th day of October, 2018.
 7                                                        _____________________________
                                                          Kent J. Dawson
 8
                                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
